MANDATE
THE STATE OF TEXAS

TO THE 437TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on May 6, 2015, the cause upon appeal to revise or
reverse your judgment between

Mark Anthony Garcia, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-13-00818-CR     and    Tr. Ct. No. 2009CR2731A

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, we MODIFY the trial
court’s judgment to delete the assessment of attorney’s fees and AFFIRM the
trial court’s judgment as MODIFIED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on November 16, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853